Name: COMMISSION REGULATION (EC) No 1979/96 of 15 October 1996 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  animal product;  foodstuff
 Date Published: nan

 16 . 10 . 96 EN Official Journal of the European Communities No L 262/ 13 COMMISSION REGULATION (EC) No 1979/96 of 15 October 1996 fixing the export refunds on eggs account should be taken of this fact when fixing the refunds; Whereas it follows from applying these rules and criteria to the present situation on the market in eggs that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION: Article 1 The list of codes of products for which , when they are exported, the export refund referred to in Article 8 of Regulation (EEC) No 2771 /75 is granted, and the amount of that refund shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 16 October 1996 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Commission Regu ­ lation (EC) No 1516/96 (2), and in particular Article 8 (3) thereof, Whereas Article 8 of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund; Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the egg sector; Whereas Council Regulation (EEC) No 990/93 (3), as amended by Regulation (EC) No 1380/95 (4), prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro); whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 462/96 (*); whereas This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 189, 30 . 7. 1996, p. 99 . 0 OJ No L 102, 28 . 4 . 1993 , p. 14. (4) OJ No L 138 , 21 . 6 . 1995, p. 1 . ( s OJ No L 65, 15 . 3 . 1996, p. 1 . No L 262/ 14 EN Official Journal of the European Communities 16 . 10 . 96 ANNEX to the Commission Regulation of 15 October 1996 fixing the export refunds on eggs Product code Destination (') Amount of refund (2 ) l ECU/ 100 units 0407 00 1 1 000 02 3,50 0407 00 19 000 02 1,60 l ECU/ 1 00 kg 0407 00 30 000 03 7,00 04 5,00 05 15,00 0408 11 80 100 01 45,00 0408 19 81 100 01 20,00 0408 19 89 100 01 20,00 0408 91 80 100 01 35,00 0408 99 80 100 01 9,00 (') The destinations are as follows : 01 All destinations except Switzerland, 02 All destinations except the United States of America, 03 Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, Yemen , Hong Kong and Russia, 04 All destinations except Switzerland and those of 03 and 05, 05 South Korea, Japan , Malaysia, Thailand and Taiwan , (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed . NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.